DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application, Amendments and/or Claims
Applicant’s arguments, filed 29 October 2020, has been entered in full. Claims 1-42 are canceled. Claims 62, 63, 68, 87 and 88 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 43-61, 64-67, 69-86 and 89 are under examination.
MATTER OF RECORD
The Examiner notes that claims 62, 63, 68, 87 and 88 are non-compliant under 37 CRF 1.121 because they have an incorrect status identifier.  The instant claims were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group.  See previous Office Action at page 3 (08 September 2020). 
MPEP 714 Amendments teaches: Each amendment document that includes a change to an existing claim, including the deletion of an existing claim, or submission of a new claim, must include a complete listing of all claims ever presented (including previously canceled and non-entered claims) in the application. After each claim number, the status identifier of the claim must be presented in a parenthetical expression, and the text of each claim under examination as well as all withdrawn claims (each with markings if any, to show current changes) must be presented. The listing will serve to replace all prior versions of the claims in the application. (A) Status Identifiers: The current status of all of the claims in the application, including any previously canceled or withdrawn claims, Appropriate correction is required.

Withdrawn Objections And/Or Rejections
The objection to the drawings as failing to comply with 37 CFR 1.84(p)(5), as set forth at pages 3-4 of the previous Office Action (08 September 2020), is withdrawn in view of the amendment (29 October 2020).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-61, 64-67, 69-86 and 89 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description requirement. 

APPLICANT’S ARGUMENTS
Applicant argues that the written description requirement requires that the invention be sufficiently described “that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.” Applicant cites MPEP 2163.  Applicant argues that while written description for a genus may be satisfied by pointing out a common structural feature shared by the genus, this is only one possible way written description can be satisfied and is not a required method of description. Applicant argues that the Federal Circuit has made this explicit by stating “..there is no per se rule that an adequate written description of an invention that involves a biological macromolecule must contain a recitation of known structure.” Applicant cites Falkner v. Inglis, 448 F.3dl357, 1366, 79 USPQ2d 1001, 1007 Fed. Cir.2006 and Capon v. Eshhar, 418 F.3d at 1358,76 USPQ2d at 1084. Applicant argues that where the recited biomolecule is already known in the art, e.g., the Federal Circuit has emphasized that written description can be satisfied without a detailed functional or structural disclosure “because the claim terms at issue here are not new or unknown biological materials that ordinarily skilled artisans would easily miscomprehend.” Applicant cites Amgen, Inc. v. Hoechst Marion Roussel, Inc., 314 F.3d 1313, 1319 (Fed. Cir. 2003). Applicant argues that the Federal Circuit has also stated that when a claim recites a genus of biological molecules “a specific DNA sequence nor a biological deposit is required to meet a written description requirement if the biological material is known and readily available to the public.” Monsanto Co. v. Scruggs, 459 F.3d 1328 (Fed. Cir. 2006).

Applicant maintains that they are not obliged to demonstrate that the genus shares common structural features in order for written description to be met. Applicant argues that they are obliged to demonstrate possession of the genus. Applicant disagrees with the Examiner’s assessment that the targeting and activity elements are undisclosed. Applicant argues that the specification and the state of the art at the time the application was filed, put one of skill in the art in possession of a representative number of species of both the genus of targeting elements and the genus of activity elements. 
Regarding the targeting elements, Applicant directs the Examiner’s attention to pages 13-15 of the instant specification, where exemplary targeting element structures are provided, which meet the limitation recited in the claims. Applicant argues that over 100 exemplary targeting element structures are identified, along with more than 100 exemplary first receptors for which cognate targeting elements are available merely by selecting an antibody from a catalog. Applicant submits that hundreds of species clearly demonstrates possession of the claimed invention. Regarding the activity element, Applicant directs the Examiner’s attention to page 18 of the instant specification, where it is explained that suitable wild-type proteins include those disclosed as suitable for the 
Applicant argues that a brief search of the literature at the time of the invention would have readily provided numerous exemplary variants of given wild-type proteins and their relative affinities. Applicant submits that on the basis of the guidance provided by the current specification and the state of the art at the time the invention was made, selecting a suitable activity element was rendered analogous to selecting a species from a catalog of suitable alternatives. Applicant argues that the person of ordinary skill in the art, being in possession of the “catalog”, is necessarily in possession of the variants with which to perform the claimed methods, which methods are a clever and inventive way to simultaneously increase targeting efficiency and reduce off-target effects for therapeutic proteins.
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons.
1.  As was stated in the previous Office Action, the claimed method of manufacturing a chimeric activator protein requires the use of undisclosed targeting elements and undisclosed activity elements AND that in order to evidence possession of 
The instant claims encompass a method of making any chimeric activator protein having the claimed functional activity. The claims include numerous structures and the genus is highly variant because a significant number of structural differences between genus members are permitted. 
The instant specification teaches examples of various targeting agents (pages 13-15). The instant specification teaches examples of various activity elements (pages 17-18). However, the Examples provide an actual reduction to practice of manufacturing the following species of the claimed genus: IFN (alpha)-EGF; MR1-1-TRAIL and 10F7MN-EPO (pages 35-65).  The specific sequences taught in the Examples, do not constitute a representative number of species for the claimed genus.  
There is no teaching regarding which part of the structure can be varied while retaining the ability of the chimeric activator protein to have the claimed activity. The specification does not allow one of skill in the art to visualize or recognize the structure of any chimeric activator protein (i.e. targeting element-linker-activity element) required to practice the method. The specification does not describe other members of the genus by structure, or physical and/or chemical characteristics. One of skill in the art would not be able to distinguish members of the subgenus from other members of the genus.  

2.  Applicant’s arguments and citation of case law regarding written description, and genus claims are not persuasive. The Examiner directs Applicant’s attention specifically to MPEP 2163, Section II, Number 3ii: 
Section II.  METHODOLOGY FOR DETERMINING ADEQUACY OF WRITTEN DESCRIPTION.  3.  Determine whether there is Sufficient Written Description to Inform a Skilled Artisan That Applicant was in Possession of the Claimed Invention as a Whole at the Time the Application Was Filed. 
ii)    For each claim drawn to a genus: “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  A representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus”.
“Satisfactory disclosure of a representative number depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of 
3.  Applicant’s discussion of submitted references and arguments that a brief search of the literature at the time of the invention would have readily provided numerous exemplary variants of given wild-type proteins and their relative affinities, are not found persuasive. 
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required. Thus the Examiner’s citation of Fiers and Amgen is applicable. In order to evidence possession of the claimed method, one would need to demonstrate possession of the claimed process steps which require the use of the undisclosed elements. There is no evidence that the disclosed chimeric activator proteins are representative of the genus of chimeric activator protein encompassed by the claims. 
See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").

4.  Applicant’s arguments that selecting a suitable activity element is analogous to selecting a species from a catalog of suitable alternatives and a person of ordinary skill in the art, being in possession of a catalog, is necessarily in possession of the variants with which to perform the claimed methods, are not found persuasive. Even though a genetic code table would correlate a known amino acid sequence with a genus of coding nucleic acids, the same table cannot predict the native, naturally occurring nucleic acid sequence of a naturally occurring mRNA or its corresponding cDNA.
MPEP 2163 I. A. teaches: An invention described solely in terms of a method of making and/or its function, may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. The amino acid sequence of a protein along with knowledge of the genetic code might put an inventor in possession of the genus of nucleic acids capable of encoding the protein, but the same information would not place the inventor in possession of the naturally-occurring DNA or mRNA encoding the protein. See In re Bell, 991 F.2d 781, 26 USPQ2d 1529 (Fed. Cir. 1993); In re Deuel, 51 F.3d 1552, 34 USPQ2d 1210 (Fed. Cir. 1995).
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 43-46, 54-56, 59, 60, 61, 64-66, 69-71, 74, 75 78, 82, 83 and 89 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rosenblum et al. (WO 2006/074451; published 7/13/06).
The basis for this rejection is set forth at pages 8-11 of the previous Office Action (08 September 2020).

APPLICANT’S ARGUMENTS
	Applicant argues that anticipation requires that the prior art teach each and every limitation of the claim. Applicant argues that, for example, claim 43 requires a step comprising at least one of limitations (i)-(vi). Applicant argues that the Office Action is silent regarding where Rosenblum discloses at least one of limitations (i)-(vi) of claim 43. Applicant maintains that Rosenblum appears to describe no more than proteins with certain elements and that the present claims are directed to a method.
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons. 

The method requires the step of making a selection of said elements based on particular functional properties.  The functional language in claim 43(i)-(vi) recites features by what the elements do, rather than by what the elements are (i.e. as evidenced by a specific structure). For example, instant claim 60 defines a structure for the activity element; the activity element is a cytotoxic protein, cytokine, regulatory protein, tumor necrosis factor receptor ligand, interferon or an active fragment thereof. Instant claim 89 defines a structure for the targeting element; the targeting element is an antibody variable region or an antigen-binding portion of an antibody. 
Rosenblum et al. teach a method of making chimeric molecules comprising selecting a targeting moiety (i.e. targeting element) and an anti-cell proliferation factor (i.e. activity element). Rosenblum et al. teach that one moiety is for targeting the component to cancer cells and the other moiety is for the killing of the cell. Rosenblum et al. teach that the targeting moiety is a cancer cell-targeting moiety such as an antibody. Rosenblum et al. teach that the anti-cell proliferation factor is tumor necrosis factor-alpha (TNF-alpha). Rosenblum et al. teach that TNF-alpha employed in the chimeric protein can have mutations in the TNF-alpha domain that affects the binding of TNF to its receptors. Rosenblum et al. teach that the anti-cell proliferation moiety is at least in part responsible for killing, destroying, and/or eradicating a cell. 

The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 43, 60 and 86 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenblum et al. (WO 2006/074451; published 7/13/06) in view of view of Piehler et al. (The Journal of Biological Chemistry, Volume 274/51:40425-40433, 2000).
The basis for this rejection is set forth at pages 11-15 of the previous Office Action (08 September 2020). 
Applicant argues that a prima facie case of obviousness requires that the prior art teach or suggest each and every limitation of the claim. Applicant argues that claim 43 requires a step comprising at least one of limitations (i)-(vi). Applicant argues that the Office Action is silent regarding where Rosenblum or Piehler discloses or suggests at least one of limitations (i)-(vi) of claim 43. Applicant argues that obviousness analysis requires that all claim limitations must be considered and that a reasoned explanation of the basis for rejection, including how each and every feature is considered to be in the prior art. Applicant cites MPEP 2143 and 2143.03. 
Applicant’s arguments have been fully considered but are not found persuasive.  The Examiner has already discussed how claim 43 is anticipated by Rosenblum.  Rosenblum also teach methods wherein IFN-alpha can be employed in the chimeric construction. Rosenblum does not teach IFN-alpha with mutations such that it will impair proliferation of a cell, damage the ability of the cell to proliferate, reduce the rate and/or extent of proliferation of a cell. 

Based on Rosenblum teachings of cancer treatments, it would be obvious to modify the method of making a chimeric construct by replacing the mutated tumor necrosis factor-alpha that has reduced binding and anti-cell proliferation activity, as taught by Rosenblum, with a mutated IFN-alpha that has reduced binding and anti-cell proliferation activity, as taught by Piehler. 
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

	
				Conclusion

			No claims are allowed. 



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       





/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        1/14/2021